Citation Nr: 0026097	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  97-33 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for the veteran's service connected torticollis.

2.  Entitlement to an initial evaluation greater than 10 
percent for the veteran's service connected right knee 
disorder, status post right anterior cruciate ligament 
reconstruction and partial medial and lateral meniscectomy.

3.  Entitlement to an initial evaluation greater than 
noncompensable for the veteran's service connected left knee 
patellofemoral syndrome, prior to July 1, 1997.

4.  Entitlement to an evaluation greater than 10 percent for 
the veteran's service connected left knee patellofemoral 
syndrome, from July 1, 1997.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
June 1995.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
the veteran's claim seeking entitlement to service connection 
for torticollis, assigning a 10 percent disability 
evaluation.  The rating decision also granted service 
connection for a right knee disorder, status post right 
anterior cruciate ligament reconstruction and partial medial 
and lateral meniscectomy, and for left knee patellofemoral 
syndrome, assigning each a noncompensable disability 
evaluation.  The veteran disagreed with each of the initial 
evaluations assigned and those issues were properly developed 
for appeal.  The veteran submitted a notice of disagreement 
in December 1996; he was provided with a statement of the 
case in January 1997; and he submitted a request for a local 
hearing in April 1997, which is accepted in lieu of a 
substantive appeal.

The record indicates that in May 1997, the veteran appeared 
and presented testimony at a hearing on appeal before a VA 
field hearing officer.  However, there is no transcript of 
the testimony of record, which will be discussed further 
below.

Thereafter, an October 1997 rating decision of the RO granted 
a 10 percent disability evaluation for the service-connected 
right knee disorder, status post right anterior cruciate 
ligament reconstruction and partial medial and lateral 
meniscectomy, and continued the other evaluations.  The 
veteran continued his appeal.

In July 1998, the veteran, accompanied by his representative, 
appeared and presented testimony at a hearing before the 
undersigned Veterans Law Judge of the Board.  A complete 
transcript of that testimony is of record.

The case was previously before the Board in January 1999 and 
was remanded to the RO for additional evidentiary 
development.  Subsequently, in a May 2000 rating decision, 
the RO increased the disability evaluation for the veteran's 
left knee patellofemoral syndrome from noncompensable to 10 
percent, effective as of July 1, 1997.  The case is now 
returned to the Board.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as all the issues currently under 
appellate consideration were placed in appellate status by a 
notice of disagreement expressing dissatisfaction with an 
original rating, the Board has re-characterized all the 
issues on appeal as set forth on the title page.  
Furthermore, as to the veteran's claim regarding his left 
knee patellofemoral syndrome, the Board has further re-
characterized that issue so as to reflect the evaluations in 
effect prior to and as of July 1, 1997.

REMAND

The Board finds the veteran's claims "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  The Court has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  VA therefore 
has a duty to assist him in developing the facts pertinent to 
his claims.  See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.159 (1999); See also Littke v. Derwinski, 1 Vet. App. 90 
(1990).

The Board notes that the veteran's service medical records 
span 20 years of service.  They indicate treatment for neck 
pain in January 1982 and a diagnosis of torticollis right 
with right trapezius post cervical spasm.  There are several 
subsequent service medical records regarding complaints of 
neck pain.  There are multiple diagnoses of cervical and 
trapezius strains.  As recently as August 1993, he was 
diagnosed with chronic torticollis.

Service medical records also indicate that the veteran 
injured his right knee in a fall in November 1987 and 
underwent surgery, including an arthroscopy and debridement 
of the right anterior cruciate ligament (ACL), in July 1988.  
He continued to experience right knee pain and he underwent a 
second surgery in January 1990.  This procedure was an 
arthroscopy of the right knee, ACL reconstruction and partial 
arthroscopic lateral meniscectomy and partial medial 
meniscectomy.  There are numerous subsequent service medical 
records in which the veteran complained of pain and 
crepitance regarding both knees.  A Medical Evaluation Board 
in June 1991 also noted that the veteran complained of left 
knee pain and crepitus at the patellofemoral joint.  
Examination revealed full range of motion with crepitance and 
tenderness.  X-ray study of the right knee revealed mild 
narrowing of the medial joint line and spurring along the 
superior pole of the patella.  X-ray study of the left knee 
was normal with the exception of a small spur at the superior 
pole of the patella.  An orthopedic evaluation, in May 1994, 
made a clinical assessment of degenerative joint disease of 
both knees, right worse than left, but this was not confirmed 
by X-ray study.

Subsequent to service, the veteran underwent a VA examination 
in June 1996.  He complained of recurring stiffness of the 
neck, and bilateral stiffness and pain in the knees.  He 
reportedly used Motrin and Tylenol as needed.  He reported 
stiffness of the knees on prolonged standing, sitting or 
walking.  Examination of the neck revealed mild tenderness of 
the right upper trapezius and cervical motion of 30 degrees 
flexion, lateral flexion of 30 degrees, backward extension of 
30 degrees and bilateral rotation of 40 degrees.  Examination 
of the knees revealed no acute effusion, warmth, or 
tenderness.  Surgical scar on the right was noted.  There was 
no anterior posterior laxity.  The right displayed 110 
degrees of flexion and 0 degrees of extension.  The left 
displayed 130 degrees of flexion and 0 degrees of extension.  
On X-ray study, the cervical spine was normal; the left knee 
was unremarkable; and the right knee showed mild to moderate 
degenerative changes with medial knee joint space narrowing.

By an August 1996 rating decision service connection for 
torticollis was established with a 10 percent disability 
evaluation assigned under Diagnostic Code 5290.  Service 
connection was also established for the right knee, status 
post right ACL reconstruction and partial medial and lateral 
meniscectomy, and for the left knee patellofemoral syndrome 
(PFS).  Each knee was assigned a noncompensable disability 
evaluation under Diagnostic Code 5260.

As discussed in the introduction hereinabove, the record 
indicates that in May 1997, the veteran appeared and 
presented testimony at a hearing on appeal before a VA field 
hearing officer.  However, there is no transcript of the 
testimony of record.

The veteran underwent an orthopedic examination in July 1997, 
conducted by C. Lau, M.D., F.A.C.S.  He complained of neck 
pain with limitation of motion, occurring a couple of times 
per week and lasting up to a day.  The pain was relieved by 
Motrin or ice packs.  The veteran reported doing physical 
therapy and biking with his son twice a week.  He reportedly 
could sit, stand, or walk for a couple of hours without 
problems, and had no problem lifting up to 35 pounds.  He 
complained of right knee pain occurring several times per 
week and lasting up to an hour.  He reported occasional 
swelling on prolonged standing, a grinding sensation, and 
morning tightness in the right knee.  He complained of pain 
in the left knee, with a grinding sensation underneath the 
knee and pain on stairs or squats.  On examination, there was 
no acute distress.  There was a mild antalgic gait to the 
right side.  The veteran could walk on heels-toes and could 
perform a full squat.  The neck showed no deformity or 
disfigurement, although the veteran complained of tenderness 
on palpation.  Range of motion of the neck was 50 degrees 
forward flexion, lateral flexion of 40 degrees, backward 
extension of 50 degrees and bilateral rotation of 60 degrees.  
Sensation and motor examination of all extremities was 
intact.  The right knee showed two well healed longitudinal 
incisions.  Right knee range of motion was from 0 to 125 
degrees.  Lachman's sign and anterior drawer test were +1.  
There was negative pivot shift, varus/valgus laxity and no 
effusion.  There was mild positive patellar grind and 
patellar inhibition test.  Left knee range of motion was from 
0 to 135 degrees.  There was negative pivot shift, 
varus/valgus laxity, drawer, and no effusion.  There was 
positive patellar grind and patellar inhibition test.

Dr. Lau concluded that the veteran's right knee complaints 
were consistent with an ACL reconstruction that is slightly 
loose.  It was noted that he had thigh atrophy on the right 
and symptoms of patellofemoral impingement on both knees.  
Strengthening the thigh muscles was the recommended 
treatment.  It was stated that there was also crepitus 
underneath the right knee, which was opined to be due to 
moderate degenerative changes in the left knee.  
Chondromalacia was noted in the right knee and it was 
expected in the left knee as well. Left knee complaints could 
also be irritated by overuse due to the right knee atrophy.  
There was also a diagnosis of chronic neck pain and 
strengthening exercises for the neck were recommended.

Based on the above evidence, an October 1997 rating decision 
of the RO granted a 10 percent disability evaluation for the 
service-connected right knee disorder, status post right ACL 
reconstruction and partial medial and lateral meniscectomy, 
and continued the other previously assigned evaluations.

As also noted in the introduction, in July 1998, the veteran, 
accompanied by his representative, appeared and presented 
testimony at a hearing before the undersigned Veterans Law 
Judge of the Board.  A complete transcript of that testimony 
is of record.

Following the Board's January 1999 remand, the veteran 
underwent a VA examination in February 2000.  The veteran 
complained of basically constant pain at the base of the neck 
through the shoulders, described as a pinching or pulling 
sensation.  He indicated no treatment had provided lasting 
relief, although he tried to do some exercise and physical 
therapy.  Regarding his right knee, he complained of 
intermittent pain, popping, and swelling, as well as 
stiffness in cool weather.  Symptoms were reportedly minimal 
as long as he limited his activities to routine things.  
Regarding the left knee, the veteran complained of cracking, 
popping, and painful sensation, but he denied swelling.  Both 
knees were aggravated by walking, squatting, kneeling, etc.  
The veteran wore a brace on his right knee when doing 
physical activity.  He indicated he did pool exercises and 
biking as physical activity.  On examination, the veteran 
appeared to walk normally with normal alignment.  There was 
cervical spine tenderness extending down to T3 or T4.  The 
neck had full range of motion although there was some painful 
motion.  There was no spasm.  Examination of the right knee 
revealed no swelling or effusion.  There was excellent 
varus/valgus stability.  Lachman's and anterior drawer signs 
were +1.  Range of motion was 0 to 125 degrees.  There was 
mild sub patellar crepitus with motion.  Patellar grind test 
was mildly positive and patellar inhibition test was 
moderately positive.  Regarding the left knee, there was no 
swelling or effusion, excellent varus/valgus stability, and 
negative Lachman's sign.  Range of motion was full from 0 to 
130.  Patellar grind test and patellar inhibition test were 
minimally positive.  X-ray studies of the cervical spine and 
the left knee were normal.  The right knee showed expected 
post-operative changes and mild degenerative changes.  The 
left knee was unremarkable except for a tiny osteophyte at 
the superior pole of the patella.  The diagnoses were chronic 
cervical strain without evidence of cervical spondylosis or 
degenerative disc disease; status post right anterior 
cruciate ligament reconstruction with mild anterior cruciate 
ligament laxity; mild degenerative joint disease of the 
medial compartment and patellofemoral joint of the right 
knee; and mild chondromalacia patella of the left knee.

Subsequently, in a May 2000 rating decision, the RO increased 
the disability evaluation for the veteran's left knee 
patellofemoral syndrome from noncompensable to 10 percent, 
effective as of July 1, 1997.

Having summarized the pertinent evidence of record above, the 
Board must now address several points which necessitate a 
remand in this case prior to an appellate resolution of the 
veteran's claims.

In regards to the missing transcript from the May 1997 field 
hearing, the Board notes that this case should not be 
adjudicated without attempting to locate the transcript so 
that it may be appended to the claims file, making a remand 
necessary.  If the transcript cannot be located or cannot be 
recreated, the veteran must be given the opportunity, if he 
so desires, to submit further written materials summarizing 
any additional matters he may wish to present.  The Board 
does note that the veteran did subsequently testify at a 
hearing before the Board.  Therefore, there is no need to 
schedule another field office hearing in this case as the 
veteran's due process rights to a hearing were satisfied by 
the hearing before the Board.  Nonetheless, if possible, the 
missing transcript should be appended to the claims file for 
review.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill the statutory duty to assist.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  The RO must 
make every effort to obtain copies of the missing records so 
that they can be given full consideration in the adjudicatory 
process.  38 C.F.R. § 19.9 (1999).

The Board next notes that the Court has expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities. y to determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, or incoordination, and whether pain 
could significantly limit functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
The Court has indicated that these determinations should be 
made by an examiner and should be portrayed by the examiner 
in terms of the additional loss in range of motion due to 
these factors (i.e., in addition to any actual loss in range 
of motion noted upon clinical evaluation).  See DeLuca, at 
206.

The Board finds that DeLuca is for potential application to 
all three of the veteran's disorders, as his torticollis, 
right knee, and left knee disorders have all been evaluated 
based on limitation of motion.  As such, the Board finds that 
the most recent VA examination of the veteran in February 
2000 failed to adequately address these factors as required 
by DeLuca.  The examination did not, as specifically 
requested in the prior remand, offer any opinion as to 
whether the veteran's pain could significantly limit 
functional ability during flare-ups or as a result of 
repeated use over a period of time; and, if so the extent of 
such additional functional loss (expressed, if feasible, in 
terms of the degree of additional range of motion loss).  
Such findings are vital to proper application of sections 
4.40 and 4.45, and the DeLuca decision, and the record does 
not otherwise contain sufficient information to permit the 
Board to do so.  Therefore, the Board finds that this case 
must be remanded for a new examination, which must comply 
with the guidance provided by the Court in DeLuca.

In Stegall v. West, 11 Vet. App.  268 (1998), the Court  held 
that a remand creates a right in the veteran to compliance 
with the instructions contained therein.  Under the 
circumstances presented above, a second remand for further 
orthopedic examination and opinion is needed.

In addition as this case involves the initial ratings 
assigned for each disorder following the grant of service 
connection, the RO must consider whether "staged" ratings can 
be assigned in accordance with Fenderson v. West, 12 Vet. 
App. 119 (1999).  It is unclear to the Board that such has 
been considered by the RO for the veteran's torticollis, 
right knee, and left knee disorders, and therefore, this also 
necessitates a remand.

The Board also notes that prior to having the veteran undergo 
any further examination, the RO should obtain and associate 
with the claims file all outstanding pertinent medical 
records not previously obtained, to ensure that the 
examiner's review of the veteran's pertinent medical history 
is a fully informed one.  It is particularly important that 
the RO obtain all outstanding VA records, since records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Board notes that 38 C.F.R. § 4.14 does not 
prevent separate evaluations for the same anatomic area under 
different diagnostic codes that evaluate different 
symptomatology.  See Estaban v. Brown, 6 Vet. App. 259 
(1994).  As was discussed in the Board's prior remand, the 
VA's Office of the General Counsel, in a precedent decision 
dated July 1, 1997, (VAOPGCPREC 23-97) clarifies that, where 
a claimant has arthritis and instability of the knee, 38 
C.F.R. § 4.71a authorizes multiple ratings under Diagnostic 
Codes 5003 and 5257 in order to take into consideration both 
limitation of motion and instability of the knee.  Moreover, 
the VA General Counsel has since held, that separate ratings 
are only warranted in these types of cases when the veteran 
has limitation of motion in his knees to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence 
showing the veteran experiences painful motion attributable 
to his arthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

In this regard, the Board notes that it is unclear whether 
the RO fully considered the application of these provisions 
to the veteran's right knee, particularly as the February 
2000 examiner did not make an assessment as to whether there 
was evidence of painful motion of the right knee.  As the 
veteran has limitation of motion and arthritis in the right 
knee, as indicated by medical evidence of record, such should 
be considered by the RO on remand.  The Board further notes 
that the RO did apply these provisions to the veteran's left 
knee, assigning a 10 percent disability evaluation effective 
July 1, 1997.  Apparently, the RO chose that date based, not 
on the date entitlement arose as evidenced by medical 
evidence, but rather on the July 1, 1997, publication date of 
the above referenced VAOPGCPREC 23-97.  In this regard, the 
Board further notes that precedent decisions by the VA 
General Counsel are clarifications and explanations of 
existing regulations for benefits available under current 
laws and regulations.  Such decisions do not represent actual 
changes in applicable law and, therefore, the RO may wish to 
reevaluate the effective date assigned.  It also is not clear 
to the Board why the provisions of VAOPGCPREC 23-97 were 
applied to the veteran's left knee, as the medical evidence 
currently tends to indicate that there is no arthritis in the 
left knee.  Thus, the RO may also wish to review the 
evaluation of the veteran's left knee disorder following the 
VA examination requested by this remand.

In light of the discussion above, the case is REMANDED for 
the following actions:

1.  The RO should attempt to locate the 
missing transcript from the veteran's May 
1997 field hearing, so that it may be 
appended to the claims file.  If the 
transcript cannot be located or cannot be 
recreated, the veteran must be given the 
opportunity, if he so desires, to submit 
further written materials summarizing any 
additional matters he may wish to 
present.

2.  The RO should take the appropriate 
steps to contact the veteran in order to 
obtain information pertaining to any 
relevant recent medical treatment (VA or 
private) he has received for his service 
connected cervical, right knee or left 
knee disorders.  The RO should request 
that the veteran furnish signed 
authorizations for release to VA of 
private medical records in connection 
with each non-VA source identified.  The 
RO should attempt to obtain any such 
private treatment records, not already of 
record, which may exist and incorporate 
them into the claims folder.  The veteran 
should also be asked to submit any 
medical evidence in his possession which 
tends to support his claim.  Any 
documents received by the RO should be 
associated with the claims folder.

3.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's recent VA treatment records, 
not already of record, and associate them 
with the claims folder.

4.  The veteran should then be scheduled 
for special VA orthopedic examination, to 
evaluate the nature and extent of his 
service-connected cervical, right knee 
and left knee disorders.  Before 
evaluating the veteran, the examiner 
should review the claims folder, 
including a copy of this Remand and any 
evidence added to the record pursuant to 
this Remand.  All indicated tests, to 
include current X-ray study, should be 
accomplished if deemed medically 
appropriate.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  The examiner should 
describe in detail the extent of any 
functional loss due to the veteran's 
service-connected cervical, right knee 
and left knee disorders.  In particular, 
the examiner should comment on any 
functional loss due to weakened movement, 
excess fatigability, incoordination, or 
pain on use, and should state whether any 
pain claimed by the appellant is 
supported by adequate pathology and is 
evidenced by his visible behavior.  It is 
important for the examiner's report to 
include a description of the above 
factors that pertain to functional loss 
that develops on use.  Each such problem 
should be expressed in terms of the 
degree of additional range-of-motion 
loss.  See DeLuca, supra.  Specific 
findings should be made regarding range 
of motion and the level of pain on 
motion.  All findings, opinions, and 
bases therefore should be set forth in 
detail and should be supported by 
reference to pertinent evidence.

5.  Following completion of all of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, including 
if all requested medical records have not 
been obtained, or the requested 
examination does not include all opinions 
requested, appropriate corrective action 
is to be implemented.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO should undertake 
any further warranted development and 
should review the complete record of 
evidence and argument received since the 
last supplemental statement of the case.  
As to the veteran's cervical, right knee 
and left knee disorders, the RO should 
consider all applicable laws and 
regulations, to include 38 C.F.R. §§ 4.40 
and 4.45, as well as consideration of 
DeLuca and VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.  The RO should also 
consider the applicability of "staged" 
ratings for each disorder in accordance 
with Fenderson.  If any benefit sought is 
denied, the RO should furnish the 
veteran, and his representative, with a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105; 
38 C.F.R. § 19.29, 19.31.

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.  By this REMAND the Board intimates no opinion, 
either legal or factual, as to the ultimate determination 
warranted in this case. The purpose of this REMAND is to 
further develop the record and ensure due process of law.  No 
action is required by the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious 

handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 6 -


